Case 3:20-cv-06061-LB Document 1-1 Filed 08/28/20 Page 1 of 4




              EXHIBIT A
                            Case 3:20-cv-06061-LB Document 1-1 Filed 08/28/20 Page 2 of 4

       SUMEC NORTH AMERICA
                                                                                       Contract No.: PS-SNA 160315-USA-ZS
                                                                                                 Contract date: Mar. 15 2016



                                                    Purchase Contract

     The Buyer:          SUMEC NORTH AMERICA INC.                        The Seller:     ET Solar, Inc.

     Address:            13128 Imperial Highway, Santa Fe                Address:        4900 Hopyard Road, Suite 310
                         Springs, CA 90670                                               Pleasanton, CA ~588 , USA

     Tel:                +1 310 889 0750 I (562)999-3807                 Tel:            +1 (925) 460-9898

     Fax:                +1 (562)645-4171                                Fax:            +1 (925) 460-9929

     Email:                                                              Email:


     Purchase Contract (the "Contract") is an OEM production contract, is made by and between SUMEC NORTH AMERICA
     INC. hereinafter called the "Buyer" and ET Solar, Inc. Hereinafter called the "Seller". Tt,e Seller and Buyer (each of
     them a "Party", jointly the "Parties") hereby enter into the following contract for the supply by the Seller to the Buyer of
     Solar Modules (with same meaning as PV Modules in this contract) (OEM production, with brand instructed by Buyer)
     with the following .




 l                                                              Quantity                  Unitprice(US$)
   ~                             PeakPower
  ff ProductName                                                                                                     Amount(US$)
 /t
,::;                              (Watt/PC)              PCS               Watt         DDPSAVANNAH,GA
~


         PS315P·24/T                 315                56,453         17,782,695              0.5856/W               USD
                                                                                                                        10,413,546.19
                                                       56,453          17,782,695                                    USO
                                                                                                                       10,413
                                                                                                                            ,546.19


              A.   Delivery address: The project site or warehouse near Savannah Port, GA. The price above includes the anti-dumping
                   and countervailing duty deposit collectively estimated at 28.42%, which is equivalent to the deposit rate of
                   USD0.45/watt"28.42%=USD0.12789/watt.

       Specification:
                   All the solar modules are marked with brand or other destination as further instructed by the Buyer.

              All the goods are tariff free, which means all goods are delivered upon customs clearance in the USA, and the Seller
              has already paid all duty, tax and associated fees and expenses, including but not limited to anti-dumping and
              countervailing duties or deposits.

     THE TOTAL CONTRACT AMOUNT IN USO: TEN MILLION FOUR HUNDRED AND THIRTEEN THOUSAND FIVE
     HUNDRED AND FORTY SIX AND NINETEEN CENTS ONLY.

       II.    PACKING

       Standard packing for export, 552pcs/40HQ . If the Buyer has special requirements for pac~ing, he shall pay such fees to
       the Selller.

       Ill.   DOCUMENTS REQUIREMENT:
              B.   Full set of 1 copy Bills of Lading (Telex released Bills of Lading are acceptable according to the Buyer's
                   notification) . In such Bills of Lading, the Consignee shall be the Seller rather than the Buyer.
              C. Two copies of Commercial invoice & packing list
                                        Case 3:20-cv-06061-LB Document 1-1 Filed 08/28/20 Page 3 of 4

                 SUMEC NORTH AMERICA
                                                                                                Contract No .: PS-SNA 160315-USA-ZS
                                                                                                          Contract date: Mar. 15 2016


                 IV.    Shipment and Delivery:
                        The Buyer will nominate the shipping agency and shipping liner to arrange shipments, also will arrange the insurance from
                        Chinese warehouse to USA final delivery site . Even it is DDP term, the Buyer is in charge of and will pay the shipping cost
                        to the shipping agency directly.
                        A.    The goods should arrive at destination port no later than Jun.25, 2016. Early shipment is preferred. If pre-
                              payment delays, the delivery date may also delay accordingly.
                        8. Partial shipments and transshipment are allowed, the Seller shall choose the direct shipment as priority to save
                           the lead time of delivery.
                        C. Unless otherwise agreed upon, the delivery terms stipulated in this Contract are subject to the International
                           Chamber of Commerce (ICC) publication INCOTERMS 2010 in its most updated version on the date from which
                           this Contract comes into force.
                        D. Fees for shipment,delivery, and insurance and shall be at cost of the Buyer.

                 V.      PAYMENT TERMS

                      The Buyer shall pay the payment as follows:
                        A. 25% of the each shipment amount shall be paid by the Buyer within seven (7) d,ws with notice from the Seller
                           before the goods arrived at the port of USA.
                        B. The balance 75% shall be paid around (sixty) 60 days from the date goods arrived and inspected at the Buyer's
                           warehouse.
                        C. All bank charges occurring in Remitter's side shall be borne by the Remitter; whil~ all bank charges occurring in
                           Receiver's side shall be borne by the Receiver.
                        D. The Seller's bank account details as below:

                                   BANK INFO:

,•
     • o
           ..
           '7'
           I                 Bank Name : CHINA CITIC BANK TAIZHOU BRANCH

                             BANK ADDRESS : 15 Gulou RD,Taizhou 225300,China

                             SWIFT CODE : CIBKCNBJXXX
                             AccountNo.:NRA7357011482600005795
                             Account Name : ET Solar Inc


                 VI.    TERMINATION
                        A.     Unless otherwise provided herein, neither party is entitled to terminate the Contract unilaterally. The party that
                               terminates the Contract without obtaining prior written consent of the other party shall be fully liable for all
                               damages thus caused to the other party.
                        B.     In case Seller fails to supply Goods to Buyer as required hereunder, Buyer has right to terminate this Contract and
                               Seller shall refund all paid amount to Buyer (the reasonable cost can be deducted by mutual negotiation).ln case the
                               Contract is terminated in accordance with mutual negotiation, the Parties hereto shall settle the part of the
                               Contract that has already been performed in a timely manner, the rest of the Contract shall be relieved.
                        C.     Unless otherwise agreed thereof, the Buyer fails to make payment exceed 30 days according to the stipulations
                               herein without reasonable cause, Seller shall be entitled to terminate this Contract and charge the reasonable
                               fee which is already happened to Buyer.

                 VII. FORCE MAJEURE
                        A.     Force majeure includes, but is not limited to, natural disasters, wars, strikes, governmental sanctions, but does
                               not include epidemic.
                        B.     In the event of force majeure, the Seller may not to be held responsible for late delivery of the Modules
                               exclusively resulting from the event of force majeure, provided the Seller had promptly advised the Buyer in
                               writing after the occurrence of the event of force majeure mentioned above and had provided evidence within 10
                               Days after its occurrence.
                                    Case 3:20-cv-06061-LB Document 1-1 Filed 08/28/20 Page 4 of 4

                SUMEC NORTH AMERICA
                                                                                             Contract No.: PS-SNA 160315-USA-ZS
                                                                                                       Contract date: Mar. I 5 2016


                      C.   Unless force majeure event occurred, otherwise the Seller shall be under the obligation to take all necessary
                           measures to ensure timely and full delivery of the Modules.
                VIII. LIABILITY
                      A.   Neither Party to this Contract shall assign this Contract in whole or in part without the prior written approval of
                           the other Party; provided, however, that such approval shall not be unreasonably '1ithheld.
                IX.   ARBITRATION
                      Any dispute arising from or in connection with this Contract shall be submitted to Chin13International Economic and
                      Trade Arbitration Commission (CIETAC) for arbitration. The arbitration venue shall pe in Shanghai. The arbitral
                      award shall be final and binding upon both Parties. The arbitration shall be conducted in accordance with the
                      Commission's arbitration rules in effect at the time of applying for arbitration , subject ~o the following modifications:
                      (1) the arbitration shall be conducted exclusively in Chinese. (2) the presiding arbitrato ~ shall in no circumstances be
                      an individual who holds (or has at any time in his or her lifetime held) the same nation~lity as any of the Parties . The
                      Contract including all Appendices is subject to the law of the People 's Republic of China.
                X.    MISCELLANEOUS
                      A.   This contract comes into force upon duly signed or sealed by Parties to the Contract. This contract is made in
                           English in two (2) originals, one for each of the Parties respectively. The duly signed copies have the same force
                           as the orig inals. "Day(s)" in this contract refers to calendar day(s).
                      8.   Delivered quantity , and thus invoiced value, is defined by the sum of rated power of the modules.
                      C. Expiration or termination of this Contract shall not in any way affect accrued right and/or obligations hereunde r
            ~              on or before the date of above expiration or tennination, and/or any and all provisions of this Contract relating to
      ~
        *
     .::;
    .::; '
                           unresolved disputes, resolution of disputes and/or indemnification which shall survive any expiratio n or
§0                         termination of this Contract.

f
;
                      D.
                      E.   Parties agree that this Contract may be amended , supplemented or modified only by way of a written agreement
~
    -:.
     -:.                   signed by both Parties.
     "'~,,            F.   The invalidity , in whole or in part, of any tenn of this Contract does not affect the validity of the remainder of the
                           Contract.




                                                                                   The Seller : ET Solar, Inc.



                                                                                    Signature:
                                                                                    Tit le:
                                                                                     Date
